PER CURIAM.
Phillip Scott Osborne appeals the district court’s order granting the Defendants’ motion for summary judgment in his employment discrimination action. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Osborne v. Slater, No. CA-00-2604-6 (D.S.C. Feb. 26, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.